DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to exam all alleged species together.  This is not found persuasive because, as noted by Examiner in the Requirement for Restriction/Election that was mailed 17 March 2022, the Species include features and configurations exclusive to each other for example: the shape and the type of the thermal controller. While there is some overlap in the search for these features. Examiner reminds Applicant that when examining different Species/Embodiments Examiner must consider different art combinations, different reasons for combining, etc., in addition to any common features shared by the Species/Embodiments. 
However, upon further consideration, Examiner withdraws the restriction requirement on species C, but maintains the election requirement between the species A and B. 
Examiner also reminds Applicant that upon allowance of a generic claim, withdrawn claims requiring all the limitations of a generic claim will be considered for rejoinder.  In that regard, Applicant is encouraged to amend the withdrawn claims throughout prosecution to ensure compact prosecution upon the allowance of a generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the thermal bridge comprises a first arm (108A) and a second arm (108B), wherein each of a first end of the first arm and a second end of the second arm is thermally coupled with the thermal node, and wherein a third end of the first arm is thermally couplable with the first heat sink and a fourth end of the second arm is thermally couplable with the second heat sink.” is unclear. Does the second arm have a first end? Does the first arm have second end? To expedite prosecution, examiner interprets “the thermal bridge comprises a first arm (108A) and a second arm (108B), wherein each of a first end of the first arm and a second end of the second arm is thermally coupled with the thermal node, and wherein a third end of the first arm is thermally couplable with the first heat sink and a fourth end of the second arm is thermally couplable with the second heat sink.” To read as “the thermal bridge comprises a first arm (108A) that includes a first end thermally coupled with the thermal node and a third end thermally couplable with the first heat sink. Wherein the thermal bridge further comprises a second arm (108B) that includes a second end thermally coupled with the thermal node and a fourth end thermally couplable with the second heat sink.”.
Claims 3-9 are rejected insofar as they are dependent on claim 2 and therefore include the same error(s).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by IIJIMA (US 10446464 B2).
Regarding claim 1, IIJIMA discloses a thermal control system (100: see Figure 4), comprising: 
a thermal node (171 and 172) configured to receive heat generated in a device (see integrated circuit under 171 and 172); a thermal bridge thermally coupled with the thermal node (see IIJIMA’s Figure 4 annotated by Examiner); and a thermal controller (see elements 161-164: IIJIMA indicated that the shape memory alloy spring is being used as a thermal controller, since it deforms based on the temperature of the integrated circuit) configured to:
 in response to an environment temperature of the thermal controller being greater than a first threshold temperature (first threshold is when 161 exceeds T1 and 163 exceeds T3): cause heat transfer from the thermal node to a first heat sink (housing) by thermal coupling of the thermal bridge with the first heat sink; (IIJIMA teaches in Col. 9 Lines [26-29] that “When the temperature of the shape memory alloy spring 161 exceeds the transformation point T1, the shape memory alloy spring 161 deforms, and consequently brings the elastic member 171 into contact with the housing 110.”), and prevent heat transfer from the thermal node to a second heat sink (30) by thermal decoupling of the thermal bridge with the second heat sink (IIJIMA teaches in Col. 9 Lines [60-64] that “When the temperature of the shape memory alloy spring 163 exceeds the transformation point T3, the shape memory alloy spring 163 deforms, and consequently deforms the elastic member 173 into a shape that does not come in contact with the elastic member 172”); 
and in response to the environment temperature of the thermal controller being greater than a second threshold temperature (second threshold is when 162 exceeds T2): cause heat transfer from the thermal node to the second heat sink by thermal coupling of the thermal bridge with the second heat sink (IIJIMA teaches in Col. 9 Lines [43-47] that “When the temperature of the shape memory alloy spring 162 exceeds the transformation point T2, the shape memory alloy spring 162 deforms, and consequently brings the elastic member 172 into contact with the elastic member 173.”); and prevent heat transfer from the thermal node to the first heat sink by thermal decoupling of the thermal bridge with the first heat sink (when 162 exceeds T2 the heat will only transfer to second heat sink (172) while the first heat sink will be decoupled: IIJIMA teaches in Col. 10 Lines [22-33] that “It should be noted that at least one of the elastic members 171, 172, 173 and 174 can also be replaced with the shape memory alloy 141 or the like of the first embodiment. In this case, the need for a shape memory alloy spring corresponding to the replaced elastic member is eliminated. Thus, according to the first modified example of the present technology, the shape memory alloy spring 162 brings the elastic members into contact with each other at temperature T2, and the shape memory alloy spring 161 brings the elastic member into contact with the housing 110 at temperature T1. Therefore, the heat can be transferred by the shape memory alloy springs and the elastic members”:  Examiner encourages Applicant for purpose of compact prosecution to see the two states of threshold in the Figures (2a) and (3a)). 



    PNG
    media_image1.png
    577
    720
    media_image1.png
    Greyscale

IIJIMA’s Figure 4 annotated by Examiner

Regarding claim 2, IIJIMA discloses wherein the thermal bridge comprises a first arm and a second arm (see IIJIMA’s Figure 4 annotated by Examiner), wherein each of a first end of the first arm and a second end of the second arm is thermally coupled with the thermal node (see IIJIMA’s Figure 4 annotated by Examiner), and wherein a third end of the first arm is thermally couplable with the first heat sink and a fourth end of the second arm is thermally couplable with the second heat sink, (see IIJIMA’s Figure 4 annotated by Examiner).
Regarding claim 3, IIJIMA discloses wherein the thermal controller (see elements 161-164) comprises a thermally sensitive deformable body (IIJIMA’s shape memory alloy spring is thermally sensitive deformable body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IIJIMA (US 10446464 B2).

Regarding claim 4, IIJIMA does not teach wherein the thermally sensitive deformable body comprises one or more of Polybutylene or Polyethylene.
However, shape memory alloy spring and thermally sensitive deformable body in general are well known to be covered or comprises by Polybutylene or Polyethylene to control the expansion rate or the heat sensitivity.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the thermally sensitive deformable body of IIJIMA with the thermally sensitive deformable body comprises one or more of Polybutylene or Polyethylene. Such modification would provide the benefit of controlling the expansion rate and the heat sensitivity of the thermally sensitive deformable body. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select Polybutylene or Polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art does not anticipate nor render obvious the combination set forth in the dependent claim 5, and specifically does not show  “the thermally sensitive deformable body is between the first arm of the thermal bridge and the second arm of the thermal bridge towards the first end of the first arm of the thermal bridge”. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the thermally sensitive deformable body to be between the first arm of the thermal bridge and the second arm of the thermal bridge towards the first end of the first arm of the thermal bridge. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763         

/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763